Exhibit 10.16
THE J. M. SMUCKER COMPANY
SPECIAL ONE-TIME GRANT
DEFERRED STOCK UNITS AGREEMENT
     WHEREAS, «Formal_Name» «Last_Name» (the “Grantee”) is an employee of The J.
M. Smucker Company, an Ohio corporation, or one of its subsidiaries (hereinafter
called the “Company”); and
     WHEREAS, the Company, The Procter & Gamble Company (“P&G”), The Folgers
Coffee Company, a wholly owned subsidiary of P&G (“Folgers”), Moon Merger Sub.,
a wholly owned subsidiary of the Company, has entered into a Transaction
Agreement (the “Agreement”), dated June 4, 2008, pursuant to which the Company
will acquire Folgers from P&G (the “Transaction”);
     WHEREAS, in accordance with the provisions of Article V of the Agreement,
the Company has agreed, subject to the closing of the Transaction, and
satisfaction of certain other conditions contained therein and in the ancillary
documents executed in connection with the Transaction, to make a special
one-time grant of deferred stock units to employees of Folgers and its
subsidiaries who reside in Canada;
     WHEREAS, the Executive Compensation Committee (the “Committee”) of the
Board of Directors of the Company, on October 20, 2008, authorized this special
one-time grant of deferred stock units (as defined below), subject to the
closing of the Transaction and satisfaction of other conditions precedent to be
effective on November 18, 2008 (the “Date of Grant”);
     WHEREAS, the execution of an agreement in the form hereof (this
“Agreement”) has been authorized by a resolution of the Committee of the Board
of Directors of the Company, pursuant to The J. M. Smucker Company 2006 Equity
Compensation Plan (the “Plan”), as of October 20, 2008;
     NOW, THEREFORE, the Company hereby grants to the Grantee
«Deferred_Stock_Units» of Deferred Stock Units (as defined in the Plan) (the
“Deferred Stock Units”), effective as of the Date of Grant, subject to the terms
and conditions of the Plan and the following additional terms, conditions,
limitations and restrictions.
ARTICLE I
DEFINITIONS
     All terms used herein with initial capital letters and not otherwise
defined herein that are defined in the Plan shall have the meanings assigned to
them in the Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE II
CERTAIN TERMS OF THE DEFERRED STOCK UNITS

1.   Grant of Deferred Stock Units. The Deferred Stock Units covered by this
Agreement are granted to the Grantee effective on the Date of Grant and are
subject to and granted upon the terms, conditions and restrictions set forth in
this Agreement and in the Plan. The Deferred Stock Units shall become vested in
accordance with Section 3 hereof. Each Deferred Stock Unit shall represent one
hypothetical share of Common Stock, without par value of the Company (the
“Common Stock”) and shall at all times be equal in value to one share of Common
Stock. The Deferred Stock Units will be credited to the Grantee in an account
established for the Grantee until payment in accordance with Section 4 hereof.  
2.   Restrictions on Transfer of Deferred Stock Units. Neither the Deferred
Stock Units granted hereby nor any interest therein or in the Common Stock
related thereto shall be transferable prior to payment other than by will or
pursuant to the laws of descent and distribution (or to a designated beneficiary
in the event of the Grantee’s death).   3.   Vesting of Deferred Stock Units.

  (a)   The Deferred Stock Units shall become vested on the third anniversary of
the Date of Grant, which such date will be November 18, 2011 (the “Vesting
Date”), if the Grantee shall have remained in the continuous employ of the
Company or a Subsidiary during that three (3) year period. Any Deferred Stock
Units not vested will be forfeited, except as provided in Section 3(b) below, if
the Grantee ceases to be continuously employed by the Company prior to the
Vesting Date. Deferred Stock Units may also be forfeited in the event the Board
determines the Grantee has engaged in Detrimental Activity as such term is
defined in the Plan.     (b)   Notwithstanding the provisions of Section 3(a),
all of the Deferred Stock Units shall immediately become nonforfeitable (each, a
“Vesting Event”) (i) if the Grantee dies or becomes permanently disabled while
in the employ of the Company or a Subsidiary during the three-year period from
the Date of Grant, (ii) after the lapse of a period of two years from the date
upon which the Transaction closed, the Grantee elects to retire and either
(A) has reached the age of 60 with at least ten years of service with P&G or
Folgers, or (B) has reached the age of 55 with at least 20 years of service with
P&G or Folgers, or (iii) if a Change in Control occurs during the three-year
period from the Date of Grant while the Grantee is employed by the Company or a
Subsidiary.

 



--------------------------------------------------------------------------------



 



4.   Issuance of the Common Stock.

  (a)   The Company will issue to the Grantee the Common Stock underlying the
vested Deferred Stock Units on the Vesting Date or, if earlier, upon the
occurrence of a Vesting Event.     (b)   Except to the extent permitted by the
Company and the Plan, no Common Stock may be issued to the Grantee at a time
earlier than otherwise expressly provided in this Agreement.     (c)   The
Company’s obligations to the Grantee with respect to the Deferred Stock Units
will be satisfied in full upon the issuance of shares of Common Stock
corresponding to such Deferred Stock Units.

5.   Dividend, Voting and Other Rights.

  (a)   The Grantee shall have no rights of ownership in the Deferred Stock
Units and shall have no right to dividends and no right to vote Deferred Stock
Units until the date on which the Common Stock underlying the Deferred Stock
Units is transferred to the Grantee pursuant to Section 4 above.     (b)   The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver shares of Common Stock
in the future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.

ARTICLE III
GENERAL PROVISIONS

1.   Adjustments. The number of shares of Common Stock issuable pursuant to the
Deferred Stock Units is subject to adjustment as provided in Section 13 of the
Plan.   2.   Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any shares of Common Stock pursuant to this Agreement if the
issuance thereof would result in a violation of any such law.   3.   Compliance
with Section 409A of the Code. To the extent that the Grantee is or becomes
subject to payment of U.S. tax, then appropriate adjustments may be made if
necessary to make the awards comply with Section 409A of the Code. Reference to
Section 409A of the Code will also include any proposed, temporary or final
regulations, or any other guidance,

 



--------------------------------------------------------------------------------



 



    promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.   4.   Withholding Taxes. To the
extent that the Company or any Subsidiary is required to withhold any federal,
state, local or foreign tax in connection with the Deferred Stock Units or the
issuance of Common Shares pursuant to this Agreement, and the amounts available
to the Company or such Subsidiary are insufficient, it shall be a condition to
the issuance of such Common Shares that the Grantee make arrangements
satisfactory to the Company or such Subsidiary for payment of the balance of
such taxes required to be withheld. This tax withholding obligation shall or may
be satisfied by the Company withholding Common Shares otherwise issuable
pursuant to this award in order to satisfy the minimum tax withholding amount
permissible under the method that results in the least amount withheld.   5.  
Continuous Employment. For purposes of this Agreement, the continuous employment
of the Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of the (i) transfer of his
employment among the Company and its Subsidiaries or (ii) a leave of absence
approved by an officer of the Company or a Subsidiary.   6.   Right to Terminate
Employment. No provision of this Agreement shall limit in any way whatsoever any
right that the Company or a Subsidiary may otherwise have to terminate the
employment of the Grantee at any time. Nothing herein shall be deemed to create
a contract or a right to employment with respect to the Grantee.   7.   Relation
to Other Benefits. Any economic or other benefit to the Grantee under this
Agreement or the Plan shall not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement, or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.   8.   Amendments. Any amendment to the Plan shall
be deemed to be an amendment to this Agreement to the extent that the amendment
is applicable hereto; provided, however, that no amendment shall impair the
rights of the Grantee under this Agreement without the Grantee’s consent.   9.  
Severability. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.

 



--------------------------------------------------------------------------------



 



10.   Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Board acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Deferred Stock Units.   11.   Governing Law.
This Agreement is made under, and shall be governed by and construed in
accordance with the internal substantive laws of the State of Ohio.

          This Agreement is executed by the Company as of the 18th day of
November 2008.

            THE J. M. SMUCKER COMPANY
      /s/ M. Ann Harlan       By:  M. Ann Harlan      Title:   Vice President,
General Counsel, and Secretary     

          The undersigned hereby acknowledges receipt of an executed original of
this Deferred Stock Units Agreement, together with a copy of the Plan
Prospectus, dated September 28, 2006, summarizing key provisions of the Plan,
and accepts the award of Deferred Stock Units granted hereunder on the terms and
conditions set forth herein and in the Plan.

                Date:                     , 2008        Grantee: «Formal_Name»
«Last_Name»           

 